Case 2:20-cv-04318-CDJ Document 5-4 Filed 09/30/20 Page 1 of 5




                      EXHIBIT C
           Case 2:20-cv-04318-CDJ Document 5-4 Filed 09/30/20 Page 2 of 5
Wells Fargo Dealer Services




                           Notice of Sale of Repossessed Property and Explanation of
                                the Calculation of Surplus or Deficiency



           ASHLEY M YATES
           6194 RT 56 HWY E
           HOMER CITY, PA 15748




Date: October 23, 2016

Re:       Sale of Repossessed Property: 2010, NISSAN, MAXIMA-V6, 1N4AA5AP4AC863464
          Account Number 3010033084, at Wells Fargo

Dear ASHLEY M YATES,
Consistent with our previous notice to you, Wells Fargo Dealer Services sold the above-described property on October 18, 2016.

The proceeds of the sale have been applied to your account. This letter explains how we applied the proceeds of the sale and
any other credits to your account, recovered allowable expenses, and calculated the amount that will be refunded to you if there
is a surplus (surplus), or the amount that you still owe (deficiency), as of the date of this letter, as shown below:

A. Aggregate amount of obligations secured as of July 14, 2016, the date of
   repossession (Includes current principal balance due and finance charges accrued as of the
   date of repossession)                                                                                              $14,577.42
B. Accrued finance charges, late fees and charges not included in “A,” as of the date of this
   letter                                                                                                                $688.31
C. Less rebate of unearned finance charges or credit service charge, if any                                                 $0.00
D. Subtotal (“A” plus “B” minus “C”)                                                                                  $15,265.73
E. Gross Proceeds from disposition or sale                                                                             $6,700.00
F. Balance remaining after applying sale proceeds (“D” minus “E”)                                                      $8,565.73
G. Costs of repossession                                                                                                 $350.00
H. Storage expenses                                                                                                         $0.00
I. Costs of preparation and sale                                                                                         $652.00
J. Attorney's Fees/Legal Expenses, as permitted by law                                                                      $0.00
K. Subtotal of costs of repossession, storage, preparation and sale, attorney fees, and legal
   expenses (“G” plus “H” plus “I” plus “J”)                                                                           $1,002.00
L. Credits not included in "A," including insurance and other rebates, if any                                               $0.00
M. Amount of Deficiency or (Surplus) After Sale ("F" Plus "K" minus "L")**                                             $9,567.73

          Deficiency Balance You Must Pay or (Surplus) to be Paid to You                                               $9,567.73

**Future debits, credits, charges, including additional credit service charges, finance charges or interest, rebates, refunds and
expenses may affect the amount of the (Surplus) or Deficiency Balance.

If you reside in Maryland and we sold your vehicle at private sale, a copy of the collateral condition report with information
about the sale is attached and is incorporated into this notice by reference.
           Case 2:20-cv-04318-CDJ Document 5-4 Filed 09/30/20 Page 3 of 5



Any (surplus) to be paid to you will be forwarded separately. Future credits including rebates and refunds, if applicable
and if owed to you in addition to the (surplus) calculated in this letter, will be forwarded upon receipt.

If this letter indicates that there is a deficiency balance you must pay, please contact our office at 1-800-752-8533
Monday through Friday, between 8:00 a.m. and 8:00 p.m. Pacific Time to make satisfactory payment arrangements. We accept
telecommunications relay service calls.

IF THIS LETTER INDICATES THAT YOU OWE A DEFICIENCY BALANCE, THEN IT IS AN ATTEMPT BY WELLS FARGO
DEALER SERVICES TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

Any payment should be directed to:

                                            Wells Fargo Dealer Services
                                            PO Box 17900
                                            Denver, CO 80217-0900

Any notice or request should be directed to:

                                            Wells Fargo Dealer Services
                                            PO Box 3599
                                            Rancho Cucamonga, CA 91729
           Case 2:20-cv-04318-CDJ Document 5-4 Filed 09/30/20 Page 4 of 5
Wells Fargo Dealer Services




                           Notice of Sale of Repossessed Property and Explanation of
                                the Calculation of Surplus or Deficiency



           VIKTOR L STEVENSON
           3100 CHARTIERS AVE
           PITTSBURGH, PA 15204




Date: October 23, 2016

Re:       Sale of Repossessed Property: 2010, NISSAN, MAXIMA-V6, 1N4AA5AP4AC863464
          Account Number 3010033084, at Wells Fargo

Dear VIKTOR L STEVENSON,
Consistent with our previous notice to you, Wells Fargo Dealer Services sold the above-described property on October 18, 2016.

The proceeds of the sale have been applied to your account. This letter explains how we applied the proceeds of the sale and
any other credits to your account, recovered allowable expenses, and calculated the amount that will be refunded to you if there
is a surplus (surplus), or the amount that you still owe (deficiency), as of the date of this letter, as shown below:

A. Aggregate amount of obligations secured as of July 14, 2016, the date of
   repossession (Includes current principal balance due and finance charges accrued as of the
   date of repossession)                                                                                              $14,577.42
B. Accrued finance charges, late fees and charges not included in “A,” as of the date of this
   letter                                                                                                                $688.31
C. Less rebate of unearned finance charges or credit service charge, if any                                                 $0.00
D. Subtotal (“A” plus “B” minus “C”)                                                                                  $15,265.73
E. Gross Proceeds from disposition or sale                                                                             $6,700.00
F. Balance remaining after applying sale proceeds (“D” minus “E”)                                                      $8,565.73
G. Costs of repossession                                                                                                 $350.00
H. Storage expenses                                                                                                         $0.00
I. Costs of preparation and sale                                                                                         $652.00
J. Attorney's Fees/Legal Expenses, as permitted by law                                                                      $0.00
K. Subtotal of costs of repossession, storage, preparation and sale, attorney fees, and legal
   expenses (“G” plus “H” plus “I” plus “J”)                                                                           $1,002.00
L. Credits not included in "A," including insurance and other rebates, if any                                               $0.00
M. Amount of Deficiency or (Surplus) After Sale ("F" Plus "K" minus "L")**                                             $9,567.73

          Deficiency Balance You Must Pay or (Surplus) to be Paid to You                                               $9,567.73

**Future debits, credits, charges, including additional credit service charges, finance charges or interest, rebates, refunds and
expenses may affect the amount of the (Surplus) or Deficiency Balance.

If you reside in Maryland and we sold your vehicle at private sale, a copy of the collateral condition report with information
about the sale is attached and is incorporated into this notice by reference.
           Case 2:20-cv-04318-CDJ Document 5-4 Filed 09/30/20 Page 5 of 5



Any (surplus) to be paid to you will be forwarded separately. Future credits including rebates and refunds, if applicable
and if owed to you in addition to the (surplus) calculated in this letter, will be forwarded upon receipt.

If this letter indicates that there is a deficiency balance you must pay, please contact our office at 1-800-752-8533
Monday through Friday, between 8:00 a.m. and 8:00 p.m. Pacific Time to make satisfactory payment arrangements. We accept
telecommunications relay service calls.

IF THIS LETTER INDICATES THAT YOU OWE A DEFICIENCY BALANCE, THEN IT IS AN ATTEMPT BY WELLS FARGO
DEALER SERVICES TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

Any payment should be directed to:

                                            Wells Fargo Dealer Services
                                            PO Box 17900
                                            Denver, CO 80217-0900

Any notice or request should be directed to:

                                            Wells Fargo Dealer Services
                                            PO Box 3599
                                            Rancho Cucamonga, CA 91729
